Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

      HOWARD COHAN,                                                CASE NUMBER:

          Plaintiff,
     V.

     SAHA INTERNATIONAL, INC.,
     d/b/a MIAMI SUBS GRILL,

          Defendant.


                                             COMPLAINT

          Plaintiff, HOWARD COHAN ("Plaintiff'), sues Defendant, SAHA INTERNATIONAL,

  INC., d/b/a MIAMI SUBS GRILL ("Miami Subs" or "Defendant"), and in support thereof states

  as follows:

                                           JURISDICTION

          1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement (a copy of same is attached as Exhibit "A") reached in the case of

 HOWARD COHAN v. SAHA INTERNATIONAL, INC., 9:18-cv-81273 -BLOOM/Reinhart

 (S.D. Fla.) ("Prior Action").

          2.      The Prior Action arose out of Plaintiffs claims of discrimination caused by specific

 barriers encountered by Plaintiff at Defendant's real property located at 4513 Lake Worth Road,

 Greenacres, Florida 33463 ("Premises") that prevented Plaintiff from the full and equal enjoyment

 of a place of public accommodation in violation of Title III of the Americans with Disabilities Act

 ("ADA").

          3.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

 §1331 for Plaintiffs claims arising under Title 42 U.S.C. §12182 et. seq., based on Defendant's

                                                      1
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 2 of 17



  violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as the 2010 ADA

  Standards.

         4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(B) and Internal

  Operating Procedures for the United States District Court for the Southern District of Florida in

  that all events giving rise to the lawsuit occurred in the United States Southern District of Florida.

                                               PARTIES

         5.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

         6.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Premises, and is the owner of the improvements where the Premises is located.

         7.      Defendant is authorized to conduct, and is in fact conducting, business within the

 state of Florida.

         8.      Plaintiff is an individual with numerous permanent disabilities including severe

 spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

 spine with nerve root compromise on the right side; a non-union fracture of the left acromion

 (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

 knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

 basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

 sudden onsets of severe pain and substantially limit Plaintiffs major life activities. As such,

 Plaintiff suffered from a "qualified disability" under the ADA. 42 U.S.0 § 12101, et seq.

         9.      On July 7, 2018, Plaintiff visited the Premises. At the time of Plaintiffs visit to the

 Premises, Plaintiff required the use of fully accessible restrooms. Plaintiff personally visited the




                                                      2
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 3 of 17



  Premises, but was denied full and equal access and full and equal enjoyment of the facilities,

  services, goods, and amenities within Miami Subs, even though he was a "bona fide patron".

         10.     Defendant's Premises is a place of public accommodation as defined by Title III of

  the ADA and as such is governed by the ADA.

         11.     On September 20, 2018, Plaintiff filed the Prior Action seeking judicial intervention

  to have Defendant comply with the ADA and applicable regulations thereto. See Prior Action.

         12.    On or about December 14,2018, Plaintiff and Defendant entered into a Confidential

  Settlement Agreement and General Release (Exhibit "A") that required Defendant to complete all

  modifications to the Premises within one (1) year of the date of the Confidential Settlement

  Agreement and Release ("Agreement"), to wit: December 14, 2019.

         13.    In connection with said Agreement, on or about December 18, 2018, Plaintiff filed

  a Notice of Voluntary Dismissal without Prejudice of the Prior Action. See Prior Action [D.E. 7]

         14.    An Order dismissing the Prior Action without Prejudice was entered by the Court

  on December 18, 2018. See Prior Action [D.E. 8]

         15.     On or about August 11, 2020, Plaintiff returned to the Premises and discovered

  that Defendant failed to complete the modifications to the Premises as required under the ADA

  and the Agreement, and Defendant failed to give notice of any reasons or documentation for non-

  compliance.

         16.    Plaintiff required the use of fully accessible restrooms.

         17.    Plaintiff was denied full and equal access and full and equal enjoyment of the

  facilities, services, goods, and amenities within the Premises even though he was a "bona fide

 patron".




                                                    3
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 4 of 17



          18.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

          19.    Plaintiff is continuously aware of the violations at Defendant's Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         20.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         21.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

 at the Premises to eliminate the discrimination against persons with physical disabilities.

         22.     Completely independent of the personal desire to have access to this place of public

 accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the purpose of

 discovering, encountering and engaging discrimination against the disabled in public

 accommodations. When acting as a "tester", Plaintiff employs a routine practice. Plaintiff

 personally visits the public accommodation; engages all of the barriers to access, or at least of

 those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

 the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

 discrimination; and subsequently returns to said premises to verify compliance or non-compliance

 with the ADA and to otherwise use the public accommodation as members of the able-bodied



                                                      4
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 5 of 17



  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiffs

  individual capacity and as a "tester", visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

 suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff's belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         23.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

 Defendant modifies the Premises or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA.

         24.     All conditions precedent have occurred, been satisfied or been waived.

                                    FACTUAL BACKGROUND

         25.     On December 13, 2018, Plaintiff and Miami Subs entered into the Agreement. See

 Exhibit "A".

         26.     Pursuant to the Agreement, Defendant was required to make specific modifications

 to Miami Subs within one (1) year from the date of the Agreement, to wit: December 14, 2019.

 Plaintiff and Defendant (collectively "Parties" and individually "Party") agreed to attorneys' fees

 and costs in the amount of Three Thousand Two Hundred Fifty Dollars ($3,250.00) ("Payment").

 See Exhibit "A".




                                                      5
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 6 of 17



            27.   The Agreement provided that Miami Subs would remain obligated under the terms

  of the Agreement for one (1) year and would make the Payment within twenty (20) days of the

  execution of the Agreement, January 3, 2019. See Exhibit "A".

            28.   The Agreement further sets forth:

                  "Should either Party to this Agreement institute litigation
                  related to this Agreement or the Parties' performance
                  hereunder, the prevailing Party in such litigation shall be
                  entitled to recover its reasonable attorney's fees and costs, both
                  at the trial and appellate level."

            29.   On February 15, 2019, Plaintiff sent written correspondence to Miami Subs and his

  Counsel, Peter Weintraub, informing them that Defendant was in breach of the settlement

  agreement because Defendant had not yet paid the settlement amount. As a courtesy, Plaintiff

  informed Defendant they would give him until February 22, 2019, for the balance to be paid. On

  February 26, 2019, Defendants attorney requested, on behalf of Defendant, if payment could be

 accepted the first week of March. As the first week of March approached, no payment was

 received. On March 13, 2019, Plaintiff emailed Defendant again, relaying that Defendant had not

 made the payment. After no response from Defendant from the March 13, 2019 correspondence,

 Defendant made a payment of $400.00 on May 13,2019, despite the Agreement requiring payment

 in full.

            30.   On June 28, 2019, Plaintiff sent another written correspondence to Defendant

 asking when the remaining balance would be paid. Defendant responded that a payment of

 $400.00 would be sent the following Wednesday, July 3, 2019, but Defendant made no payment.

 Further, on July 9, 2019, Plaintiff sent written correspondence to Defendant stating no payment

 was received on July 3, 2019. Instead of sending the $400.00 payment previously mentioned,

 Defendant made a $300.00 payment on July 8, 2019.



                                                      6
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 7 of 17




          31.     After the July 8, 2019 payment was received, Plaintiff sent another correspondence

  on August 20, 2019, seeking the remaining balance of $2,550. Defendant made a $300.00 payment

  on August 20, 2019, instead of the remaining balance owed.

          32.     On October 29, 2019, after another correspondence from Plaintiff requesting

  payment, Defendant responded stating that he would make a payment. Ultimately, after the August

  20, 2019 payment was made, no other payment has been received. Plaintiff sent a final written

  correspondence on November 13, 2019, demanding the remaining balance of $2,250 from

  Defendant, which Defendant never answered.

          33.     To date, the Payment has not been made to Plaintiff by Miami Subs as required

  under the Agreement.

          34.     Plaintiff has retained undersigned counsel and is responsible for payment of

  attorneys' fees and costs.

         35.      Pursuant to the Agreement, Plaintiff is entitled to recover attorneys' fees and costs

  expended in enforcing the Agreement.

                                          COUNT!
                               BREACH OF CONTRACT - PAYMENT

         36.      Plaintiff realleges and reincorporates paragraphs 1 through 35 above as if fully set

  forth herein.

         37.      Plaintiff and Miami Subs entered into the Agreement attached hereto as Exhibit



         38.      Plaintiff performed its obligations under the Agreement and was entitled to

 Payment pursuant to same.




                                                      7
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 8 of 17



          39.     Miami Subs materially breached the Agreement by failing to make the agreed upon

  Payment to Plaintiff as required in the Agreement in the amount of Three Thousand Two Hundred

  Fifty Dollars ($3,250.00).

          40.     Defendant has only paid one thousand dollars ($1,000.00) of the amount due.

          41.     Plaintiff was damaged by Miami Subs' breach of the Agreement.

          42.     Despite numerous courtesies and demands, Defendant has failed to make the agreed

  upon payments to Plaintiffs counsel.

          43.     Pursuant to the Agreement, Plaintiff is entitled to recover attorneys' fees and costs

  from Defendant for having to bring this lawsuit.

          WHEREFORE, Plaintiff, HOWARD COHAN, respectfully requests that judgment be

  entered against Defendant, SAHA INTERNATIONAL, INC., in the amount of Two Thousand

  Two Hundred Fifty Dollars ($2,250.00), awarding Plaintiff his attorneys' fees and costs incurred

  in the prosecution of this matter, and granting any other relief the Court deems just and proper.

                                      COUNT II
                         BREACH OF CONTRACT — MODIFICATIONS

          44.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.

         45.     On or about December 14, 2018, the Parties entered into the Agreement. See

 Agreement attached hereto as Exhibit "A".

         46.     As a result of the Agreement, Defendant agreed to make modifications to

 Defendant's Premises as outlined in the Agreement.

         47.     The Agreement required Defendant to complete all modifications to the Premises

 within one (1) year of the Agreement, to wit: on or before December 14, 2019.

         48.     Plaintiff has performed all conditions precedent prior to filing the instant lawsuit.

                                                     8
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 9 of 17



         49.       Pursuant to the Right to Bring Suit to Enforce provision of the Agreement:

                   Plaintiff reserves the right to bring suit against Defendant for
                   failure to make the referenced modification(s) listed in
                   paragraph 1 and Exhibit "A" any time after the expiration of the
                   one (1) year from the date of the signing of this Agreement.

           50. On August 11, 2020, Plaintiff once again returned to the Premises and confirmed

  that Defendant still failed to complete the modifications required by the Agreement. Specifically,

 Defendant failed to address the following violations at the Premises:

         Men's Restroom

               a. Failing to provide toilet paper dispensers in the proper position in front of the

                   water closet or at the correct height above the finished floor in violation of 2010

                   ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

               b. Failing to provide sufficient clear floor space around a water closet without any

                   obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

                   603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

                  ADA Standards.

               c. Failing to provide the proper spacing between a grab bar and an object projecting

                  out of the wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609,

                  609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of the 1991 ADA Standards.

               d. Failing to provide the proper insulation or protection for the plumbing or other

                  sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                  §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

               e. Failing to provide the water closet in the proper position relative to the side wall

                  or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2

                  and 4.17.3 of the 1991 ADA Standards.

                                                       9
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 10 of 17



          51.       Plaintiff has been damaged by Defendant's breach of the Agreement by being

  denied full and equal access to the use of the Premises and once again being subjected to

  discrimination.

          52.       Plaintiff has had to retain the services of the undersigned counsel to pursue this

  action for breach of contract.

          53.       Pursuant to the Agreement, should either party (Plaintiff or Defendant) institute

  litigation related to the Agreement, the prevailing party in such litigation shall be entitled to recover

  its reasonable attorneys' fees and costs.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

                1. That this Court declare that Defendant has failed to comply with the Agreement;

                2. That this Court enter an Order requiring Defendant to alter the Premises to make

                   it accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court award reasonable attorneys' fees, all costs (including, but not

                   limited to court costs and expert fees) and other expenses of this lawsuit to

                   Plaintiff as provided in the Agreement; and

                4. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                    COUNT III
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          54.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.




                                                       10
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 11 of 17



         55.       On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

  Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

  implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

  January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

  or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

         56.       Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices, exclusionary qualification standards and criteria,

                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to



                                                      11
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 12 of 17



                   pursue those opportunities for which our country is justifiably famous, and costs

                   the United States billions of dollars in unnecessary expenses resulting from

                   dependency and nonproductivity.

                         42 .S.C. §12101(a)(1)-(3),(5) and (9).

      57. Congress explicitly stated that the purpose of the ADA was to:

                f. provide a clear and comprehensive national mandate for elimination of

                   discrimination against individuals with disabilities;

                g. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                h. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

                         42 U.S.C. §12101(b)(1)(2) and (4).

          58.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendant's Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          59.      Defendant has discriminated, and continues to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          60.      Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.



                                                       12
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 13 of 17



          61.      Defendant's policies, practices, procedures and/or lack of training its staff to

  efficiently and effectively identify and reasonably modify its services creates an environment

  where individuals with disabilities are not provided goods and services in the most integrated way

  possible.

          62.      Plaintiff will return to the Premises in the near future and enjoy the goods, services,

  facilities, privileges, advantages and/or accommodations at the Premises on a planned, or a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by Defendant's

  failure and refusal to provide persons with disabilities with full and equal access to its facilities at

  the Premises. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          63.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA Accessibility

  Guidelines (hereinafter referred to as "ADAAG"), 28 C.F.R. Part 36, under which said Department

  may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00 for each

  subsequent violation.1

          64.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against Plaintiff

  as a result of, inter alia, the following specific violations found:




     1 Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00
  to $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent
  violations. See 28 C.F.R. §§36 and 85.


                                                      13
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 14 of 17



          Men's Restro om

               a. Failing to provide proper signage for an accessible restroom or failure to redirect a

                   person with a disability to the closest available accessible restroom facility in

                   violation-of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

                  and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards.

               b. Failing to provide operable parts that are functional or are in the proper reach ranges

                  as required for a person with a disability (missing handle) in violation of 2010

                  ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4 of the

                  1991 ADA Standards.

               c. Failing to provide a paper towel dispenser or its operable part at the correct height

                  above the finished floor in violation of 2010 ADAAG §§606, 606.1 and 308 and/or

                  §§4.16.6, 4.27, 4.27.3, 4.22.7 and 4.23.7 of the 1991 ADA Standards.

         Restaurant Seating

               d. Failing to provide seating for a person with a disability that has the correct clear

                  floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

                  and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards.

               e. Failing to provide a sufficient amount of seating when dining surfaces are provided

                  for the consumption of food or drink for a person(s) with a disability in violation of

                  2010 ADAAG §§226, 226.1, 902, 305 and 306 and/or §5.1 of the 1991 ADA

                  Standards.

         65.      To the best of Plaintiffs belief and knowledge, at the time of filing this lawsuit

  Defendant has failed to eliminate the specific violations set forth in paragraph 64 above.




                                                      14
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 15 of 17



          66.     Although Defendant is charged with having knowledge of the violations, Defendant

  may not have had actual knowledge of said violations until this Complaint made Defendant aware

  of same.

          67.     To date, the readily achievable barrier and violation of the ADA still exists and has

  not been remedied or altered in such a way as to effectuate compliance with the provisions of the

  ADA.

          68.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

          69.    To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         70.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

  was required to make the Premises, a place of public accommodation, accessible to persons with

  disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has failed

  to comply with this mandate.

         71.     Plaintiff has retained undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys' fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. §12205.




                                                     15
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 16 of 17



          72.       The violations alleged in paragraph 64 above is readily achievable to modify in

  order to bring the Premises or the Facility/Property into compliance with the ADA.

         73.        In the instances where the 2010 ADAAG Standards do not apply to the violations

  listed in paragraph 64 above, the 1991 ADA Standards apply.

         74.        Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiffs injunctive relief, including entering an Order to alter the Premises to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Premises until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

                1. This Court declare that the Premises owned, operated and/or controlled by

                   Defendant is in violation of the ADA;

                2. This Court enter an Order requiring Defendant to alter the Premises and/or its

                   facilities to make them accessible to and usable by individuals with disabilities to

                   the full extent required by Title III of the ADA;

                3. This Court enter an Order directing Defendant to evaluate and neutralize its

                   policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow Defendant to undertake and complete corrective

                   procedures to the Premises;

                4. This Court award reasonable attorneys' fees, all costs (including, but not limited to

                   the court costs and expert fees) and other expenses of suit to Plaintiff; and

                5. This Court award such other and further relief as it may deem necessary, just and

                   proper.



                                                      16
Case 9:20-cv-81334-RKA Document 1 Entered on FLSD Docket 08/18/2020 Page 17 of 17



  Dated:       8/18/2020



                                     BY: /s/ Jason S. Weiss
                                           Jason S. Weiss
                                           Jason@jswlawyer.com
                                           Florida Bar No. 356890
                                           WEISS LAW GROUP, P.A.
                                           5531 N. University Drive, Suite 103
                                           Coral Springs, FL 33067
                                           Tel: (954) 573-2800
                                           Fax: (954) 573-2798
                                           Attorneys for Plaintiff
